Name: Commission Regulation (EC) No 2040/2003 of 19 November 2003 amending the import duties in the rice sector
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  trade
 Date Published: nan

 Avis juridique important|32003R2040Commission Regulation (EC) No 2040/2003 of 19 November 2003 amending the import duties in the rice sector Official Journal L 302 , 20/11/2003 P. 0016 - 0018Commission Regulation (EC) No 2040/2003of 19 November 2003amending the import duties in the rice sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(1), as last amended by Regulation (EC) No 411/2002(2),Having regard to Commission Regulation (EC) No 1503/96 of 29 July 1996 laying down detailed rules for the application of Council Regulation (EC) No 3072/95 as regards import duties in the rice sector(3), as last amended by Regulation (EC) No 1298/2002(4), and in particular Article 4(1) thereof,Whereas:(1) Import duties in the rice sector have been fixed by Commission Regulation (EC) No 1990/2003(5).(2) Article 4(1) of Regulation (EC) No 1503/96 provides that if during the period of application, the average import duty calculated differs by EUR 10 per tonne from the duty fixed, a corresponding adjustment is to be made. Such a difference has arisen. It is therefore necessary to adjust the import duties fixed in Regulation (EC) No 1990/2003,HAS ADOPTED THIS REGULATION:Article 1Annexes I and II to Regulation (EC) No 1990/2003 are hereby replaced by Annexes I and II to this Regulation.Article 2This Regulation shall enter into force on 20 November 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 November 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 329, 30.12.1995, p. 18.(2) OJ L 62, 5.3.2002, p. 27.(3) OJ L 189, 30.7.1996, p. 71.(4) OJ L 189, 18.7.2002, p. 8.(5) OJ L 295, 13.11.2003, p. 78.ANNEX IImport duties on rice and broken rice>TABLE>ANNEX IICalculation of import duties for rice>TABLE>